Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

(1) This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “virtual reality module to track”, “logic to simulate”, “logic to calculate”, “logic to translate” and “logic to send” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

(2) This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “mechanical means” in claim 1.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, 
Storek et al. (US 20130216673 A1) discloses an apparatus and method for moving a liquid to and from a main container that can be used for cooking food products is disclosed. The apparatus combines the processes of hydration and cooking of food products into one compact main container. A liquid inlet container associated with the main container stores fresh liquid, and has a liquid inlet for controllably providing liquid into the main container with the food product, which is automatically regulated by an inlet valve connected to the liquid inlet. The main container includes a liquid inlet/outlet opening for controllably receiving liquid into the main container when the main container is in a receiving position and for controllably draining liquid from the main container without removing the food product when the main container is in a drainage position. A liquid outlet container receives liquid drained from the main container. A motor associated with the main container moves the main container from the receiving position for receiving liquid to the drainage position for draining liquid via gravity from the main container into the liquid outlet container. A heater associated with the main container automatically heats the food product and the liquid in the main container.  
Deslandes (US 20140107859 A1) discloses a method for controlling a vehicle comprising a closed container with a fluid, the container having a capacity and the fluid having a volume, the method comprising determining, using a simulation in a computing unit, a movement behavior of the fluid as a reaction to a planned movement change of the vehicle, determining expected trajectory data and forces of mass that will act on the container caused by the movement behavior of the fluid due to the planned movement change, transmitting the expected forces of mass to a control computer of the vehicle, and compensating, in real-time, for reactive effects on control of the vehicle induced by the expected forces of mass.
Deslandes (US 9038961 B2) discloses a method for simulating the movement behavior of a fluid in a closed moving container. The simulation is based on the determination of the potential movement path of the center of gravity of the volume of the fluid as an elliptical trajectory situated in a disturbance plane having certain semi-axes. A method for simulating the movement behavior of a fluid in such a manner that the simulation is can be carried out in a fast and simple manner and which delivers an accuracy which is satisfactory in practice in particular for controlling the movement behavior of vehicles.
However, the closest prior art of record, does not disclose “logic to translate the calculated coordinates of the center of gravity for the simulated fluid into cylindrical coordinates to which to move the solid object in the physical vessel; and logic to send instructions to the mechanical means to move the solid object in the physical vessel based on the cylindrical coordinates to shift the weight of the physical vessel in accordance with the center of gravity of the simulated fluid in the virtual vessel." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
Dependent claims 2-7 are allowable as they depend from an allowable base independent claim 1.
Independent claims 8 and 14 are citing the same or similar subject matter and are also allowed.
Dependent claims 9-13 are allowable as they depend from an allowable base independent claim 8.
Dependent claims 15-19 are allowable as they depend from an allowable base independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/           Primary Examiner, Art Unit 2677